                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

PAUL KLEYMAN,

              Plaintiff,                           Case No. 19-cv-10970
                                                   Hon. Matthew F. Leitman
v.

LEVAS, INC., et al.,

          Defendants.
__________________________________________________________________/

                           ORDER DISMISSING CASE

        Pursuant to the Notice of Voluntary Dismissal With Prejudice by Plaintiff,

this case is DISMISSED with prejudice and without costs, sanctions, or attorneys

fees.

        IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 28, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
